DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 8/21/2020 to claims 1, 10 and 20 have been entered. Claims 1-22 remain pending, of which claims 1-9 and 21-22 are being considered on their merits. Claims 10-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, claims 1-9, in the reply filed on 6/13/2017 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88). 
Regarding claim 1, Thatte teaches a kit for preserving organs comprising storage/resuscitation solution (both alpha and beta Lazarus solutions, both with different pH levels) comprising water, salts, and glucose (see paragraphs [0093]-[0116]). Regarding claims 1 and 4, Thatte teaches preferred solutions also include solutions comprising 0.01-2.0 L of distilled water, 0.01-0.75 g/L reduced glutathione, 0.01-0.5 g/L ascorbic acid, 0.01-0.5 g/L L-arginine (see paragraphs [0093]-[0116]). Regarding claims 1, 6, and 8, Thatte teaches including THAM to adjust pH of the solutions, and Thatte provides examples wherein the pH is 7.4 (reads on about 8) and wherein the pH is 6.8 (see paragraphs [0115], [0240], and [0252]). Regarding claims 2 and 3, Thatte teaches the kit includes solutions comprising 0.1-0.5 g/L calcium chloride, 0.25-0.75 g/L potassium chloride, 0.01-0.5 g/L potassium phosphate monobasic, 0.01-0.5 g/L magnesium chloride hexahydrate, 0.01-0.5 g/L magnesium sulfate heptahydrate, 5.0-10.0 g/L sodium chloride, 0.01-0.5 g/L sodium bicarbonate, and 0.01-0.5 g/L sodium phosphate dibasic heptahydrate (see paragraphs [0094]-[0101]). Regarding claim 5, Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution (see paragraph [0042]). 
Thatte does not teach the solutions are separated into first and second containers (claim 1), or that a second solution consist of water, ascorbic acid, and glutathione with a pH below 4 (claims 1 and 21). Thatte does not teach the solutions are present in a ratio of about 1:19 (claim 5), or the pH levels of claims 6 and 7.
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claims 1 and 7, 
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, and the other comprises the remaining components in solution because while Thatte teaches the inclusion of ascorbic acid and glutathione in the solution, Touitou teaches keeping them separate with a reduced pH stabilizes the ascorbic acid. The skilled artisan would have been motivated to separate Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 9 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) as applied to claims 1-8 and 21 above, and further in view of Wikman-Coffelt (U.S. Patent 5,066,578).

Regarding claim 9, Wikman-Coffelt teaches an organ preservation system that includes two separate containers containing two separate solutions, wherein the containers may be connected in a way to allow for the solutions to mix (see Figure 1A). Regarding claim 9, Wikman-Coffelt teaches this allows for the organ to be treated with different solutions at different times which can be beneficial for the preservation process (see lines 7-24 in col. 1).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches such a configuration is possible. The skilled artisan would have been motivated to separate Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches this allows for the organ to be treated with different solutions at different times which can be beneficial for the preservation process. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 22 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) as applied to claims 1-8 and 21 above, and further in view of Uprety et al (1963, J Pharm Sci, 52:1001-1002).
Thatte does not teach the pH of the second solution comprising aspartic acid has a pH of 3 (claim 22).
Regarding claim 22, Uprety teaches aspartic is most stable at a pH of 3 (see Table II).
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because Uprety teaches aspartic is most stable at a pH of 3. The skilled artisan would have been motivated to to 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/21/2020 have been fully considered but they are not persuasive. 
Applicant highlights the limitation of dependent claim 6 wherein the first solution has a pH of “about” 8 to “about” 8.5. Applicant points to the Declaration by Pachuk  and alleges that because pH is a logarithmic scale, and because Thatte points to specific pH levels in examples, that Thatte’s teaching of a pH of 7.4 does not read on a pH of “about” 8. However, the term “about” broadens the claimed range and therefore does not limit the claim to only a pH of exactly 8. It is noted that applicant does not provide any statements as to what their opinion is with regard to what pH values can be included besides a pH of exactly 8, and seems to imply that “about” should mean “exactly”. In determining the range encompassed by the term "about" one must consider the context of the term as it is used in the specification and claims of the application. In the instant case, the term is used to describe a solution which the specification states is “preferably at a pH that ranges from pH 7.0 to about pH 8.5” (see paragraph [0006] of the instant specification). As there is no evidence on the record to indicate that Thatte’s solution, which is taught to be useful for the same purpose as the claimed solution, and has a pH well within the preferred ranges listed in the specification cannot be interpreted to read on the broadly claimed pH level, this argument is not persuasive. While applicant also takes the position that Touitou teaches a different pH, since the Touitou reference is drawn to a completely different solution, Touitou’s pH is not relevant to the solution which is specifically limited to not including the components of Touitou’s solution. If applicant intends the claimed 
Applicant highlights that Touitou teaches a solution that consists of water, ascorbic acid, and glutathione at a pH of 3.5 stabilizes the ascorbic acid. Applicant then provides extensive arguments regarding Touitou’s control experiments using HCl (and not glutathione), and autoclaving. While applicant asserts that HCl and autoclaving solutions is not compatible with the intended use of the instantly claimed product, these arguments are not relevant to the teachings and conclusions of Touitou. The fact that Touitou carried out controls in the experiments in order to show that adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid does not discredit Touitou’s conclusion, rather it strengthens Touitou’s body of work. As stated in the above rejection, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione. Touitou teaches acidification of the solution to a pH of 3.5 (reads on about 3.3) also led to a remarkable stabilization of ascorbic acid. Furthermore, while applicant provides arguments that HCl is incompatible with the intended use of the claimed composition, it is noted that the instant specification in Example 1 specifically teaches using HCl to adjust the pH in the exemplified solution. Therefore these arguments are not persuasive. 
Applicant states that they are confused as to the reference of “separate” containers in the rejection. Applicant then provides an analysis of the references. Applicant highlight that Thatte teaches using the solution components together and not separating water, ascorbic acid, and glutathione into a different container consisting of only those ingredients. Applicant further highlights that Touitou only teaches solution that consists of water, ascorbic acid, and glutathione, Touitou does not teach a second solution with all of the other components taught by Thatte. While applicant is correct that neither reference alone teaches all of claimed limitations together, as stated in the above rejection the claimed product is obvious over the combination of 
Applicant again points to the Declaration by Pachuk and alleges that it was only their discovery that when glutathione and ascorbic acid are stored together at a lower pH that they remain more stable. Applicant points to their results using an undisclosed commercial product, and alleges that this undisclosed product correlates to the claimed second solution and shows better ascorbic acid stability than Thatte’s single solution. However, as stated in the Office Actions mailed 9/6/2017, 6/12/2018, 11/29/2018, and 2/21/2020, Touitou was published in 1996 and Touitou specifically recognizes that components of Thatte’s solution can be stabilized by separating out the ascorbic acid and glutathione into a low pH solution. As stated above, the solution taught by Touitou is identical to the applicant’s claimed second solution, and therefore Touitou’s solution would have the same stability and properties as the claimed solution. 
Applicant alleges that neither Wikman-Coffelt nor Uprety cure the alleged deficiencies in Thatte and Touitou. However, as applicant’s arguments alleging deficiencies above were not persuasive, this argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 21-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 14/906,582 in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88).
Claims 1-5 of copending Application No. ‘582 are drawn to a kit for preserving organs or tissues comprising a first and second solution comprising all of the same compounds as those in pending claims 1-9. Additionally, 1-5 of ‘582 are drawn to a the same set up as pending claims 1-6 wherein the solutions have different pH levels, and are separated by a partition that 
‘582 does not teach the second solution consist of water, ascorbic acid, and glutathione with a pH below 4.
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claims 1, 7, and 21-22, Touitou teaches acidification of the solution to a pH of 3.5 (renders obvious pH of 3.3 because there is motivation to optimize) also led to a remarkable stabilization of ascorbic acid (see page 86).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating the solutions taught by ‘582 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because Touitou teaches this allows for a stable solution. The skilled artisan would have been motivated separate the solutions taught by ‘582 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because it would allow for a longer shelf life of the ascorbic acid.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 8/21/2020 have been fully considered but they are not persuasive. Applicant requests that the double patenting rejections be held in abeyance. However, as there is nothing on the record to permit withdraw of the rejections, these rejections stand. 
Conclusion	
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653